Per Curiam.
Defendant-appellant was convicted by a jury of rape contrary to MCLA § 750.520 (Stat Ann 1954 Rev § 28.788) and kidnapping contrary to MCLA § 750.349 (Stat Ann 1954 Rev § 28.581). The people have moved to affirm defendant’s conviction.
On appeal it is alleged that the lower court erred in allowing defendant to be cross-examined relative to previous felony convictions. It is also alleged that the lower court erred by not repeating his entire charge to the jury when they returned after a four-day gap in their deliberations.
A review of the record below clearly indicates that neither of these issues were preserved for review by objections. Moreover, when the defendant takes the witness stand his credibility is in issue and evidence of prior convictions is admissible for this purpose. People v. Cook (1970), 24 Mich App 401. Additionally, defendant has *427shown no prejudice by the failure of the court to reinstruct the jury. The questions presented are unsubstantial.
The motion to affirm is granted.